Citation Nr: 0722891	
Decision Date: 07/26/07    Archive Date: 08/06/07

DOCKET NO.  03-16 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
degenerative disc disease of the lumbar spine, status post 
L3-4 discectomy/laminectomy and L2-L3 discectomy.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and N.L.


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1992 to January 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
RO in Columbia, South Carolina, which granted service 
connection for degenerative disc disease of the lumbar spine, 
assigning a 10 percent initial disability rating. 

The veteran testified before the undersigned at a November 
2004 videoconference hearing.  A transcript has been 
associated with the file.

The Board remanded this case in February 2005.  Following 
evidentiary development, the veteran was granted an initial 
rating of 20 percent in an August 2005 RO decision.  Since 
the veteran was granted an increase during the course of his 
appeal, the Board will address whether he was entitled to an 
initial rating higher than 20 percent.  See AB v. Brown, 6 
Vet. App. 35 (1993) (After the veteran has perfected his 
appeal, a subsequent rating decision awarding a higher 
rating, but less than the maximum available benefit, does not 
abrogate the pending appeal).


FINDING OF FACT

The veteran's service-connected degenerative disc disease of 
the lumbar spine, status post L3-4 discectomy/laminectomy and 
L2-L3 discectomy is manifested by forward flexion of greater 
than thirty degrees, no involvement of the thoracic or 
cervical spine, with no evidence of ankylosis, vertebral 
fracture, or incapacitating episodes of at least four weeks 
in the prior twelve month period. 




CONCLUSION OF LAW

The criteria for an evaluation greater than 20 percent for 
degenerative disc disease of the lumbar spine, status post 
L3-4 discectomy/laminectomy and L2-L3 discectomy are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code (DC) 5293 (effective prior to September 26, 2003) and DC 
5243 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

A letter dated in March 2005 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, at 187.  Although this letter was 
not sent prior to initial adjudication of the veteran's 
claim, this was not prejudicial to him, since he was 
subsequently provided adequate notice in March 2005, he was 
provided five months to respond with additional argument and 
evidence and the claim was readjudicated and an additional 
supplemental statement of the case (SSOC) was provided to the 
veteran in August 2005.  See Prickett v. Nicholson, 20 Vet. 
App. 370 (2006).  The veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim.  

The U.S. Court of Appeals for Veterans Claims (Court) 
recently held that "the statutory scheme contemplates that 
once a decision awarding service connection, a disability 
rating, and an effective date has been made, § 5103(a) notice 
has served its purpose, and its application is no longer 
required because the claim has already been substantiated."  
Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this 
case, the veteran's claim was granted, a disability rating 
and effective date assigned, in a February 2003 decision of 
the RO.  VA's duty to notify under 38 U.S.C.A. § 5103(a) is 
discharged.  See Sutton v. Nicholson, 20 Vet.App. 419 (2006).  
Accordingly, the Board concludes that any error in failing to 
provide adequate pre-adjudicative notice under 38 U.S.C.A. § 
5103(a) was harmless.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim(s).

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2006).

The RO provided adequate examinations in December 2002 and 
July 2005.  There is no objective evidence indicating that 
there has been a material change in the severity of the 
veteran's service-connected disorders since he was last 
examined.  38 C.F.R. § 3.327(a).  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted.  VAOPGCPREC 11-95.  The 2002 and 2005 VA 
examination reports are thorough and supported by private 
outpatient treatment records.  The examination in this case 
is adequate upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).



II. Increased Rating

The veteran contends that he is entitled to a rating in 
excess of 20 percent for degenerative disc disease of the 
lumbar spine, status post L3-4 discectomy/ laminectomy and 
L2-L3 discectomy.  For the reasons that follow, the Board 
concludes that a higher rating is not warranted.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Since the veteran appealed the initial rating 
assigned for his degenerative disc disease of the lumbar 
spine, status post L3-4 discectomy/laminectomy and L2-L3 
discectomy, the entire body of evidence is for equal 
consideration.  Consistent with the facts found, the rating 
may be higher or lower for segments of the time under review 
on appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The veteran's back disability is rated under Diagnostic Code 
5243.  See 38 C.F.R. § 4.71a.  The Board notes that the 
veteran filed his original claim for service connection on 
October 7, 2002.  During the pendency of this claim, the 
criteria for rating spine disabilities were revised 
(effective September 26, 2003).  The Board will evaluate the 
veteran's claim under both the criteria in the VA Schedule 
for Rating Disabilities in effect at the time of his filing 
and the current regulations in order to ascertain which 
version would accord him the highest rating.  According to 
VAOPGCPREC 7-2003 (Nov. 19, 2003), in Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003), the Federal Circuit overruled 
Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the extent it 
conflicts with the precedents of the United States Supreme 
Court (Supreme Court) and the Federal Circuit.  Karnas is 
inconsistent with Supreme Court and Federal Circuit precedent 
insofar as Karnas provides that, when a statute or regulation 
changes while a claim is pending before VA or a court, 
whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  Accordingly, the 
rule adopted in Karnas no longer applies in determining 
whether a new statute or regulation applies to a pending 
claim.  Id.

However, none of the above cases or General Counsel opinions 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation.  Thus, 
the rule that the veteran is entitled to the most favorable 
of the versions of a regulation that was revised during his 
appeal allows application of the prior versions of the 
applicable diagnostic codes at 38 C.F.R. § 4.71a to the 
period on or after the effective dates of the new 
regulations.

The RO considered all these changes in adjudicating the 
veteran's claim.  Therefore, there is no prejudice to the 
veteran by this Board decision.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

The veteran receives a 20 percent rating currently under 
Diagnostic Code (DC) 5243.  See 38 C.F.R. § 4.71a (2006).  
The revisions to 38 C.F.R. § 4.71a, Diagnostic Code 5293, for 
rating intervertebral disc syndrome provide that preoperative 
or postoperative intervertebral disc syndrome is to be 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 38 
C.F.R. § 4.25 separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  
Effective September 26, 2003, intervertebral disc syndrome 
was assigned a new diagnostic code number (5243), and the 
instruction with respect to the separate evaluation of 
neurologic and orthopedic manifestations was re-worded and 
moved to Note 1, following the General Rating Formula for 
Diseases and Injuries of the Spine, and the above-mentioned 
instruction was re-phrased to state that intervertebral disc 
syndrome (pre-operatively or post-operatively) is to be 
evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under section 4.25.  
However, these revisions were intended to be clarifying and 
non-substantive in nature.  See Schedule for Rating 
Disabilities; The Spine, 67 Fed. Reg. 56,509, 56,510 (Sept. 
4, 2002) (indicating that the then-proposed amendment "would 
make editorial changes", but would not "represent any 
substantive change to the recently adopted evaluation 
criteria for intervertebral disc syndrome").  (The Board 
notes that some of the Notes were inadvertently omitted when 
Diagnostic Code 5293 was re-published as Diagnostic Code 5243 
in August 2003; however, this has since been corrected.  See 
Schedule for Rating Disabilities; The Spine; Correction, 69 
Fed. Reg. 32,449 (June 10, 2004)).

With regard to the first method of evaluation (total duration 
of incapacitating episodes over the past 12 months), the new 
criteria provide that a 40 percent rating is warranted if the 
total duration is at least four weeks but less than six 
weeks; and a 60 percent rating is warranted if the total 
duration is at least six weeks.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).  The revised schedule does not 
provide for an evaluation higher than 60 percent.

At his July 2005 VA examination, the veteran described annual 
episodes of back pain and disability which lasted 
approximately a month.  The veteran claimed to seek treatment 
from his private doctor during these episodes and, while he 
was not prescribed bedrest, he claimed to take narcotics and 
have substantially restricted activity levels.  The veteran 
has not submitted treatment notes from his private doctors to 
verify his diagnoses and prescriptions during these periods.  

The regulation is clear in its requirement of bedrest for 
ratings under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes.  See 38 C.F.R. 
§ 4.71a, DC 5243.  The veteran's statements do not rise to 
that level.  The Board also notes that the veteran testified 
before the undersigned that his episodes, and his back 
disability generally, do not have significant impact on his 
employment due to a sedentary job.  The Board finds that the 
evidence does not show incapacitating episodes.

Under the amendment to the rating schedule that became 
effective on September 26, 2003, a general rating formula was 
instituted for evaluating diseases and injuries of the spine, 
including degenerative disc disease under Diagnostic Code 
5243.  See 68 Fed. Reg. 51, 454, 51,456 (Aug. 27, 2003) 
(effective Sept. 26, 2003).

In relevant part, the General Ratings Formula provides that a 
20 percent evaluation is assigned for forward flexion of the 
thoracolumbar spine greater than 20 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent evaluation 
requires forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation requires 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
100 percent evaluation is warranted where unfavorable 
ankylosis of the entire spine is demonstrated.  38 C.F.R. § 
4.71a, DC 5237.  These evaluations are for application with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  Id.

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, are 
separately evaluated under an appropriate Diagnostic Code.  
Id., at Note (1).  The veteran has a separate rating of 30 
percent for a neurological disorder of the left leg with foot 
drop.  The Board has not identified additional neurological 
disorders apart from the currently service connected 
disability which would merit a rating.  

Under 38 C.F.R. § 4.71a, DC 5292 (as in effect prior to 
September 26, 2003), a 20 percent rating is warranted where 
the limitation of motion in the lumbar spine is moderate, and 
a 40 percent evaluation is assigned for severe limitation of 
motion.

The Board observes that the words "moderate" and "severe" 
are not defined in the VA rating schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  38 C.F.R. § 4.6 (2006).  The normal ranges of 
motion for the thoracolumbar spine are as follows: Flexion 90 
degrees; Extension 30 degrees; Lateral flexion (bilaterally) 
30 degrees; Rotation (bilaterally) 30 degrees.  38 C.F.R. § 
4.71a (Plate V) (2006).  

Although the criteria under Diagnostic Codes 5290 through 
5292 were less defined than the current criteria and 
numerical ranges of motion were not provided in the prior 
rating criteria, guidance can be obtained from the amended 
regulations.  In adopting specific ranges of motion to define 
what is normal, VA stated that the ranges of motion were 
based on the American Medical Association Guides to the 
Evaluation of Permanent Impairment, 2nd ed., (1984), which is 
the last edition of the Guides that measured range of motion 
of the spine using a goniometer.  See supplementary 
information, 67 Fed. Reg. 56,509 (Sept. 4, 2002).  In other 
words, even though pre-2003 regulations did not define normal 
range of motion for the spine, the current definition is 
based on medical guidelines in existence since 1984, and the 
Board can consider the current ranges of motion to rating 
spine disabilities under the old criteria.

There are two range of motion tests of record, the veteran's 
December 2002 VA examination and July 2005 VA examination 
reports.  In December 2002, the veteran had forward flexion 
to 90 degrees, with no diminution on repetition.  In July 
2005, the veteran had forward flexion to 45 degrees, with no 
additional limitation on repetitive use.  These measurements 
do not meet the requirements for a higher rating of 40 
percent under the current General Ratings Formula and do not 
equate to severe limitation of motion, which is productive of 
a 40 percent disability rating under the prior limitation of 
motion provisions.  See 38 C.F.R. § 4.71a, DC 5292 (prior to 
September 26, 2003), DC 5243 (effective September 26, 2003).  

The Board has considered the remaining DCs which pertain to 
spine disabilities.  See generally 38 C.F.R. § 4.71a, DC 
5285-5295 (prior to September 26, 2003), DC 5235-5243 
(effective September 26, 2003).  The evidence does not show 
that the veteran has vertebral fracture, ankylosis, 
lumbosacral strain, impairment of the thoracic or cervical 
spine or degenerative joint disease.  The Board concludes 
that the remaining DCs under either the current or prior 
regulations are not for application.  

With respect to the possibility of entitlement to an 
increased evaluation under 38 C.F.R. §§ 4.40, 4.45 and 4.59, 
the Board has also considered whether an increased evaluation 
could be assigned on the basis of functional loss due to the 
veteran's subjective complaints of pain.  See DeLuca, supra.  
The 2002 and 2005 VA examiners noted that there was no 
additional limitation of motion of the spine on repetition; 
there was no indication that the functional loss limited 
flexion to 30 degrees or less.  Moreover, the rating criteria 
are to be applied irrespective of whether there are symptoms 
such as pain (whether or nor it radiates), stiffness, or 
aching in the affected area of the spine, and they "are 
meant to encompass and take into account the presence of 
pain, stiffness, or aching, which are generally present when 
there is a disability of the spine".  68 Fed. Reg. at 51,455 
(Supplementary Information).

The veteran and N.L. testified before the undersigned that he 
has flare ups and tremendous pain associated with his back.  
Essentially, the veteran's primary complaint concerning his 
low back disability is pain, often with movement.  While the 
Board is required to consider the effect of the veteran's 
pain when making a rating determination, and has done so in 
this case, the rating schedule does not provide a separate 
rating for pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  
His pain has not limited his functional abilities, including 
the ability to move the spine, to such a degree as to warrant 
a higher rating.  Therefore, the veteran does not meet the 
criteria for an increased rating in excess of 10 percent for 
her service-connected low back disability.  

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

ORDER

Entitlement to an initial rating in excess of 20 percent for 
degenerative disc disease of the lumbar spine, status post 
L3-4 discectomy/laminectomy and L2-L3 discectomy is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


